                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JOSEPH ROSE, Pro Se,                         )       Case No. 1: 19 CV 127
                                             )
       Plaintiff                             )
                                             )       JUDGE SOLOMON OLIVER, JR.
       v.                                    )
                                             )
DEPARTMENT OF CHILDREN                       )
AND FAMILY SERVICES, et al.,                 )
                                             )
                                             )       MEMORANDUM OF OPINION
       Defendants                            )       AND ORDER



                                          Background

       Pro Se Plaintiff Joseph Rose has filed this action against the Cuyahoga County Department

of Children and Family Services and the Common Pleas Court of Cuyahoga County Juvenile

Division. He filed his initial Complaint ( ECF No. 1) on January 17, 2019, an Amended Complaint

(ECF No. 3) on January 22, 2019, and another Amended Complaint on March 14, 2019 (ECF No.

8) after the Defendants filed a Motion to Dismiss (ECF No. 4).

       Although the Plaintiff’s allegations in his various filings are unclear, his action clearly

pertains to state juvenile court proceedings involving the custody of minor children. The Plaintiff

contends his rights were violated in some way in connection with state child custody proceedings.

For relief, he seeks damages and for the court to reverse a child custody determination made in a

state case. (See ECF No. 1 at 8; ECF No. 3 at 13; and ECF No. 8 at 12.)
                                       Standard of Review

       Although pro se pleadings are liberally construed and held to less stringent standards than

formal pleadings drafted by lawyers, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam);

Haines v. Kerner, 404 U.S. 519, 520 (1972), federal district courts are required under 28 U.S.C.

§1915(e)(2)(B) to screen all in forma pauperis complaints filed in federal court, and to dismiss

before service any such action that the court determines is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. See Hill v. Lappin, 630 F.3d 468, 470 (6th Cir. 2010). Additionally, federal courts

are authorized “at any time, [to] sua sponte dismiss a complaint for lack of subject matter

jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure when the allegations

of a complaint are totally implausible, attenuated, unsubstantial, frivolous, devoid of merit, or no

longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999).



                                            Discussion

       Upon review, the court finds that the Plaintiff’s Complaint must be summarily dismissed

pursuant to §1915(e)(2)(B) and Apple v. Glenn.

       The Rooker-Feldman doctrine precludes lower federal courts from exercising jurisdiction

over actions that in substance seek appellate review of state court judgments, even if it is claimed

that a state court judgment violates federal rights. See Dakota v. Brown, No. 3:12 CV 2110, 2012

WL 5378733, at *5 (N.D. Ohio Oct. 31, 2012), citing Dist. of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–16 (1923). Under


                                                 2
the doctrine, federal courts lack jurisdiction to determine the validity of state court judgments, as

well as constitutional claims “inextricably intertwined” with state court decisions. See Patmon v.

Michigan Supreme Court, 224 F.3d 504, 509-510 (6th Cir. 2000). A party raising a challenge to a

state court judgment or decision must do so through the state appellate system and then directly to

the United States Supreme Court. United States v. Owens, 54 F.3d 271, 274 (6th Cir. 1995).

        Whatever the Plaintiff’s precise claims in this case are, they are barred by Rooker-Feldman

as he is clearly seeking what amounts to an impermissible appellate review of decisions made in a

state juvenile court case. See Dunina v. Hein, No. C-3:06-CV-383, 2007 WL 496355, at *4 (S.D.

Ohio Feb. 12, 2007) (summarily dismissing a pro se plaintiff’s civil rights complaint challenging a

judge’s decisions in a state domestic relations case). Further, federal district courts lack jurisdiction

over cases in which civil rights claims are asserted as a mere pretense for obtaining federal review

of the merits of an underlying state domestic relations dispute. Danforth v. Celebrezze, 76 F. App’x

615 (6th Cir. 2003).

        Additionally, neither of the named Defendants are entities capable of being sued for civil

rights violations under 42 U.S.C. § 1983 in any case. See Loper v. Cuyahoga County Children and

Family Services, No. 1: 18 CV 1598, 2019 WL 1597552, at *2 (N.D. Ohio, 2019) (the Cuyahoga

County Department of Children and Family Services is a department or agency of Cuyahoga County

and is not sui juris and cannot be sued in its own right); Moore v. Cuyahoga County, Case No. 1:16

CV 3068, 2017 WL 9486440, at *3 (N.D. Ohio 2017) (Common Pleas Courts are not sui juris).



                                              Conclusion

        Accordingly, the Plaintiff’s application to proceed in forma pauperis (ECF Nos. 2, 9) is


                                                   3
granted, but for the reasons stated above, his action is summarily dismissed pursuant to 28 U.S.C.

§ 1915(e)(2)(B) and Apple v. Glenn. In light of this dismissal, all remaining motions in the case are

denied as moot. The court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

this decision could not be taken in good faith.

       IT IS SO ORDERED.


                                              /s/ Solomon Oliver, Jr
                                              SOLOMON OLIVER, JR.
                                              UNITED STATES DISTRICT JUDGE
Dated: May 15, 2019




                                                  4
